Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consists of hardboard manufactured in Erance and exported to the United States by the Societe Francaise pour le Commerce Exterieur de Panneaux (Expano) and is described on the invoices as Isogil hardboard D-3 or D-6 and Isorel hardboard D-3;
2. That at the times of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act;
3. That foreign value as defined in Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for *496determining the value for appraisement of this merchandise, and that such value is:
A. In the case of Isogil D-3, 3.31 nouveau francs per square meter, less 31%, less 1%, less 1% %, less 20%, plus packing;
B. In the case of Isogil D-6, 5.06 nouveau francs per square meter, less 22%,,less 1%, less 1%%, less 20%, plus packing;
C. In the case of Isorel D-3, 3.31 nouveau francs per square meter, less 33%%, less 1%, less 1%%, less 20%, plus packing differential.
4. That as to all other merchandise covered by the invoices pertaining to these appeals for appraisement, Plaintiff hereby abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulations.
Upon, the agreed facts, I find foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended bj the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the Isogil hardboard D-3 or D-6 and/or Isorel hardboard D-3, covered by this appeal for reappraisement, and that such values were as follows:
In the case of Isogil D-3, 3.31 nouveau francs per square meter, less 31%, less 1%, less 1%%, less 20%, plus packing;
In the ease of Isogil D-6, 5.06 nouveau francs per square meter, less 22%, less 1%, less 1%%, less 20%, plus packing;
In the case of Isorel D-3, 3.31 nouveau francs per square meter, less 33%%, less 1%, less 1%%, less 20%, plus packing differential.
Plaintiffs’ appeal having been abandoned as to all other merchandise, the same is hereby dismissed as respects thereto.
Judgment will be entered accordingly.